DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the amendments filed on 1/7/2021, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, cited in the office action of 9/14/2020, are moot.
Applicant’s remaining arguments with respect to claims 1-8, 20, and 21 have been considered, but are moot in view of the new grounds of rejection. In view of the amendments filed on 1/7/2021, the Ha reference has been re-interpreted, as described below, to address these claim limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (US Pub. No. 2016/0022440; hereinafter Ha).
Ha discloses the following regarding claim 1:  a sensor device of a walking assist device to sense physical information of a user, the sensor device comprising:  a sensor (sensing portion sensors, element 70; paras. 0017-0020, 0124-0127, 0157-0163) including at least one of an inertial measurement unit (IMU) and a pressure sensor to sense physical information of a body of the user (paras. 0017-0020, 0124-0127, 0157-0163); and a support (waist belts, Figs. 3, 5) 
In a second interpretation, Ha discloses the following regarding claim 1:  a sensor device of a walking assist device to sense physical information of a user, the sensor device comprising:  a sensor (sensing portion sensors, element 70; paras. 0017-0020, 0124-0127, 0157-0163) including at least one of an inertial measurement unit (IMU) and a pressure sensor to sense physical information of a body of the user (paras. 0017-0020, 0124-0127, 0157-0163); and a support (waist belt, elements 60) (Figs. 3, 5) configured to provide an elastic force to urge the sensor toward the body of the user to maintain contact between the sensor and the body of the user (paras. 0080-0086, 0098-0103, where the elastic members are part of the connecting mechanisms of the supports, thus providing the supports with an elastic force that functions to connect the sensors to the patient upon assembly), even when a gap between the body of the user and a location of attachment (50) between the support and a main frame (30) of the walking assist device occurs (Fig. 1, where element 50 attaches the support elements 60 to the main frame element 30; and gaps can occur between the user and this location of attachment, particularly as 
Please note that claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the support of Ha is made of a material and is assembly is such a way around the body of the user such that it is fully capable of providing an elastic force upon the sensor toward the body of the user (para. 0077, 0084-0085).
Ha discloses the following regarding claim 2:  the sensor device of claim 1, further comprising: a slider (110, 120 and/or 310, 320) between the sensor and the support (Figs. 3, 5), the slider moves the sensor translationally relative to the support (where during the assembly and disassembly of the slider elements, they will be fully capable of moving the sensors translationally relative to the rest of the support elements), the slider moves along a first virtual axis (horizontal axis extending through the central portion of the slider elements).
Ha discloses the following regarding claim 3:  the sensor device of claim 2, further comprising:  a rotator (20) between the sensor and the support (Figs. 3, 5), the rotator moves the sensor rotationally relative to the support (where element 20 is fully capable of turning and rotating, thus moving the sensors rotationally relative the rest of the support), the rotator rotates 
Ha discloses the following regarding claim 4:  the sensor device of claim 1, further comprising:  a rotator (20) between the sensor and the support (Figs. 3, 5), the rotator moves the sensor rotationally relative to the support (where element 20 is fully capable of turning and rotating, thus moving the sensors rotationally relative the rest of the support).
Ha discloses the following regarding claim 5:  the sensor device of claim 1, wherein the sensor is the IMU, and the IMU measures a posture of the body of the user (paras. 0017-0020, 0159-0161).
Ha discloses the following regarding claim 6:  the sensor device of claim 1, wherein the sensor senses biodata of the body of the user (paras. 0017-0020, 0124-0127, 0157-0163).
Ha discloses the following regarding claim 7:  the sensor device of claim 1, wherein the sensor device calculates a gait cycle of the walking assist device using data sensed by the sensor (paras. 0124-0127, 0157-0163).
Ha discloses the following regarding claim 8:  the sensor device of claim 7, wherein the sensor device provides the calculated gait cycle to cause the walking assist device to generate a torque to assist the user in walking based on the calculated gait cycle (paras. 0036, 0124-0127, 0157-0163).
Ha discloses the following regarding claim 20:  the sensor device of claim 1, wherein the main frame (30, according to the second interpretation of Ha, cited above) attaches to a waist of the body (Figs. 1-2) of the user and the support (waist belt) extends upward from the main frame (Figs. 1-2).  
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774